Name: Decision (EU) 2018/845 of the European Parliament and of the Council of 30 May 2018 on the mobilisation of the European Globalisation Adjustment Fund (EGF/2018/000 TA 2018 Ã¢  Technical assistance at the initiative of the Commission)
 Type: Decision
 Subject Matter: cooperation policy;  budget;  economic policy;  employment;  EU institutions and European civil service;  EU finance
 Date Published: 2018-06-08

 8.6.2018 EN Official Journal of the European Union L 144/1 DECISION (EU) 2018/845 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 30 May 2018 on the mobilisation of the European Globalisation Adjustment Fund (EGF/2018/000 TA 2018  Technical assistance at the initiative of the Commission) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1309/2013 of the European Parliament and of the Council of 17 December 2013 on the European Globalisation Adjustment Fund (2014-2020) and repealing Regulation (EC) No 1927/2006 (1), and in particular Article 11(2) thereof, Having regard to the Interinstitutional Agreement of 2 December 2013 between the European Parliament, the Council and the Commission on budgetary discipline, on cooperation in budgetary matters and on sound financial management (2), and in particular point 13 thereof, Having regard to the proposal from the European Commission, Whereas: (1) The European Globalisation Adjustment Fund (EGF) aims to provide support for workers made redundant and self-employed persons whose activities have ceased as a result of major structural changes in world trade patterns due to globalisation, as a result of a continuation of the global financial and economic crisis, or as a result of a new global financial and economic crisis, and to assist them with their reintegration into the labour market. (2) The EGF is not to exceed a maximum annual amount of EUR 150 million (2011 prices), as laid down in Article 12 of Council Regulation (EU, Euratom) No 1311/2013 (3). (3) Regulation (EU) No 1309/2013 provides that a maximum of 0,5 % of the annual maximum amount of the EGF may be used each year for technical assistance at the initiative of the Commission. (4) The EGF should, therefore, be mobilised in order to provide the sum of EUR 345 000 for technical assistance at the initiative of the Commission, HAVE ADOPTED THIS DECISION: Article 1 For the general budget of the European Union for the financial year 2018, the European Globalisation Adjustment Fund shall be mobilised to provide the sum of EUR 345 000 in commitment and payment appropriations. Article 2 This Decision shall enter into force on the third day following that of its publication in the Official Journal of the European Union. Done at Strasbourg, 30 May 2018. For the European Parliament The President A. TAJANI For the Council The President L. PAVLOVA (1) OJ L 347, 20.12.2013, p. 855. (2) OJ C 373, 20.12.2013, p. 1. (3) Council Regulation (EU, Euratom) No 1311/2013 of 2 December 2013 laying down the multiannual financial framework for the years 2014-2020 (OJ L 347, 20.12.2013, p. 884).